NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MONOLITHIC POWER SYSTEMS, INC.,
Plaintiff/Counterclaim Defendant-Appellee,

AND

ASUSTEK COMPUTER INC. AND ASUSTEK
COMPUTER INTERNATIONAL AMERICA,
Counterclaim Defenclants-Appellees,

V.

02 MICRO INTERNATIONAL LTD.,
Defendant /CountercIaimant-Appellant.

2012-1221

Appeal from the United States District Court for the
Northern District of California in case no. 08-CV-04567,
Judge Claudia Wilken.

ON MOTION

ORDER

Upon consideration of 02 Micro International Ltd.’s

(O2) unopposed motion to reactivate this appeal and set
the brie§ng schedule,

MONOLITHIC POWER V. 02 MICRO 2

IT Is ORBERED THAT:

The motion is granted O2’s opening brief is due no
later than 60 days from the date of this order.

FOR THE COURT
AUG 14 2012 /sf Jan Horbaly
Date J an Horbaljr
Clerk
cc: J0hn R. Alison, Esq.
Dan L. Bagatell, Esq. LED
Edward R. Reines, Esq. u's'tggl,l='z‘:i:é§ nma
A _ .» -.»
325 us 14 run
JAN HOBBA|.Y

CLERK